Citation Nr: 1827176	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-05 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for right hip disorder, to include as secondary to service-connected degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to service connection for left hip disorder, to include as secondary to service-connected DDD of the lumbar spine.

3.  Entitlement to service connection for right knee disorder, to include as secondary to service-connected DDD pf the lumbar spine.

4.  Entitlement to service connection for left knee disorder, to include as secondary to service-connected DDD pf the lumbar spine.

5.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This case comes before the Board of Veteran's Appeals (Board) on appeal from an October 2011 and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. In pertinent part, these decisions denied entitlement to a TDIU and service connection for a bilateral leg (knee) disorder and a bilateral hip disorder.

In October 2015, the Board remanded the case for additional evidentiary development.


FINDINGS OF FACT

1.  A right hip disorder is not attributable (causation or aggravation) to a service-connected disease or disability or to any aspect of active service.

2.  A left hip disorder is not attributable (causation or aggravation) to a service-connected disease or disability or to any aspect of active service.

3.  A right knee disorder is not attributable (causation or aggravation) to a service-connected disease or disability or to any aspect of active service.

4.  A left knee disorder is not attributable (causation or aggravation) to a service-connected disease or disability or to any aspect of active service.

5.  The Veteran's service-connected disabilities do not preclude him from securing and following all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  A right hip disorder is not proximately due to, or the result of, active service or caused or aggravated by a service-connected disease of injury.  38 U.S.C. § 1110 (2012);  38 C.F.R. §§ 3.303, 3.310(a)-(b) (2017).

2.  A left hip disorder is not proximately due to, or the result of, active service or caused or aggravated by a service-connected disease of injury.  38 U.S.C. § 1110 (2012);  38 C.F.R. §§ 3.303, 3.310(a)-(b) (2017).

3.  A right knee disorder is not proximately due to, or the result of, active service or caused or aggravated by a service-connected disease of injury.  38 U.S.C. § 1110 (2012);  38 C.F.R. §§ 3.303, 3.310(a)-(b) (2017).

4.  A left knee disorder is not proximately due to, or the result of, active service or caused or aggravated by a service-connected disease of injury.  38 U.S.C. § 1110 (2012);  38 C.F.R. §§ 3.303, 3.310(a)-(b) (2017).

5.  The criteria for a TDIU due to service-connected disabilities have not been met.  38 U.S.C. §§ 1155, 5107 (2012);  38 C.F.R. §§ 3.102. 4.16 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Remand Compliance

As noted in the Introduction, this case was remanded to the RO for additional development in October 2015.  In a March 2018 brief, the Veteran's representative contended that the Board's remand order for a social and industrial survey was not accomplished.  The Board will address this contention and the adequacy of the examinations performed in response to the remand order in the decision below. The Board is satisfied that there has been substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-67 (1999);  Stegall v. West, 11 Vet. App. 268, 271 (1999) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

II.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012);  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2017);  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310 (a)-(b) (2017). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2017).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012);  38 C.F.R. § 3.102 (2017);  see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




Evidence and Analysis

The Veteran served as a light weapon infantryman in the United States Army including combat service in the Republic of Vietnam for which he was awarded the Combat Infantryman's Badge and Bronze Star Medal.  He contends that he is entitled to service connection for right hip disorder; left hip disorder; right knee disorder; and left knee disorder, all of which to include as secondary to service-connected DDD of the lumbar spine.

1.  Right Hip Disorder

A review of the Veteran's service treatment records (STRs) reveals that the examiner noted normal lower extremities and a normal musculoskeletal system in his June 1969 Separation Examination.  

In May 1971, the Veteran sought orthopedic care at a VA facility for back pain but made no mention of the lower extremities.   In the 1990s, the Veteran underwent several clinical examinations for his lumbar spine and radiating pain to and reflex deficits of the lower extremities, but the records are silent for any knee or joint symptoms.  In a May 2008 examination focused on the lumbar spine, the examiner also noted a full range of motion and strength in the knees and hips. 

In December 2010, the Veteran was afforded a VA General Medical Examination.  The VA clinician reviewed the Veteran's claims file; considered the Veteran's account of his medical history; and conducted a physical examination (VA examination protocols).  Opining as to the Veteran's lower extremities, the clinician reported that the Veteran showed no symptoms in his right lower extremities.  Furthermore, she indicated that the Veteran's musculoskeletal strength in his right lower extremities was equal and normal.

In April 2012, Dr. J. F., a private radiologist, submitted a radiological report.  Through bilateral imaging of the Veteran's hips, Dr. J. F. derived a diagnostic impression of mild degenerative changes in the right hip.  Dr. J. F. also noted that the Veteran reported that he had experienced right hip pain for years.

In a February 2013 substantive appeal associated with a TDIU, the Veteran noted that his legs and hips were affected because of his back. 

In March 2013, the Veteran was afforded a VA Hip and Thigh Examination.  The VA clinician followed VA examination protocols.  X-ray imaging of the right hip, according to an accompanying radiology report, led to a diagnostic impression of minimal, "if any," degenerative joint disease (DJD) of the right hip joint.  As to secondary service connection, the clinician indicated that the Veteran's right hip disorder is less likely than not proximately due to or the result of the Veteran's service-connected disabilities.  As a rationale for her opinion, the clinician opined that the Veteran had worked for a multinational automobile manufacturing corporation for 28 years and played ball; and has been very active throughout his life.  Moreover, the clinician noted that the Veteran himself stated the he knows that his osteoarthritis of the knees and hips are not related to his DDD of the lumbar spine. 

In August 2013, a colleague submitted a statement.  He wrote that the Veteran has had a tougher time getting around because of his hip and leg pain.  He also stated that the Veteran appeared to experience excruciating pain when he traversed stairs; ambulated through their work facility; and moved from a seated position to an upright position.  Lastly, this colleague noted that the Veteran's symptoms seemed to have worsened over the past few years.  The same month, Dr. G., the Veteran's private dentist, submitted a letter.  Dr. G. wrote that he has provided dental services for the Veteran for the past two decades.  During this time, according to him, the Veteran's walk had deteriorated.  He also stated that the Veteran required use of a cane or crutches.

In December 2013, Dr. A. E., a private physician, submitted treatment records.  In a musculoskeletal review, he reported that the Veteran experienced hip pain.  Dr. A. did not provide a diagnostic impression specific to the Veteran's right hip disorder.

VA afforded the Veteran an Addendum Opinion in January 2015.  The examiner reviewed the Veteran's claims file and prior VA examination reports.  He opined that the April 2013 (actually March 2013) clinician was correct in her assessment, which provided that the Veteran's right hip disorder is less likely than not proximately due to or the result of the Veteran's service-connected disabilities.  He further opined that the evidence shows that there was a discussion of the possibility hip arthritis based on a physical examination.  The examiner's conclusions fully affirmed those of the April 2013 VA clinician.

In a March 2015 statement, the Veteran wrote that his hip disorder is related to his military service and not to his civilian employment.  Furthermore, the Veteran contended that he never told the April 2013 VA examiner that his hip disorder was related to his civilian employment.  Lastly, he opined that he received state disability retirement from his civilian employer.

In September 2015, the Veteran's representative submitted an Informal Hearing Presentation (IHP).  In pertinent part, she reiterated the Veteran's contentions concerning his civilian employment.

In a December 2015 response to the RO's records request, the Social Security Administration (SSA) National Records Center reported that it was unable to send medical records.  Specifically, SSA noted that medical records relating to the Veteran do not exist, and further attempts to locate them would be futile.  In January 2016 correspondence, the RO reported this SSA finding to the Veteran, asking him to provide any records in his possession.  That same month, a Report of General Information (VA Form 27-0820) reported that the Veteran had made telephone contact, conveying that he had never applied for Social Security Disability Insurance (SSDI).  However, this report includes a notation that the Veteran is receiving SSA Old Age, Survivor and Disability Insurance (OASDI).

In February 2016, the Veteran was afforded a VA opinion.  The examiner reviewed the claims file; conducted a telephone interview with the Veteran; and responded to directives in the Board's October 2015 Remand.  Upon review of the evidence of record, the examiner opined that the Veteran's right hip disorder was less likely than not incurred in, or caused by an in-service injury, event, or illness.

Furthermore, the examiner opined that the right hip disorder was not caused by or aggravated by his service connected DDD of the lumbar spine.  The examiner supported his opinions with a rationale supported by the evidence of record as well as points derived from his telephone interview with the Veteran.  Specifically, the examiner reported that the right hip disorder is of the "natural aging process of [the Veteran]."  He also attributed any noted discrepancies in range of motion findings to the Veteran's obesity and aging.

The Veteran's representative submitted a second IHP in March 2018, which reiterated her earlier contentions.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for a right hip disorder is not warranted.

In reaching this conclusion, the Board has carefully considered the Veteran's (and other lay assertions) in the evidence or record.  The Board acknowledges that, as a lay witness, the Veteran is competent to report his medical history and symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469-79 (1994) (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  Clearly, the Veteran is competent to report the onset of hip discomfort.  The Board finds that the Veteran's lay accounts are also credible and probative.  Nevertheless, determining the potential causes of a right hip disorder, to include as secondary to DDD of the lumbar spine-a disorder involving expert knowledge orthopedics-is beyond the scope of lay observation.  See id.  Thus, a determination as to the etiology of the Veteran's right hip disorder is not susceptible of lay opinion and requires highly specialized training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board);  Layno, supra.  The Board notes that there are no exceptions to the Court's Jandreau doctrine. 

Therefore, the Veteran's lay assertions (as well as those of his colleague) do not constitute competent evidence concerning the etiology of his right hip disorder.  See 38 C.F.R. § 3.159(a)(1) (2017) ("Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.").

As noted above, establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2017);  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  With respect to establishing service connection on a secondary basis, the weight of evidence is against a finding that the Veteran's right hip disorder was caused by, or aggravated by his service-connected DDD of the lumbar spine.  In short, there is simply no competent (medical) evidence of record to support a grant of service connection on this legal basis.

Here, the weight of evidence of record is also against finding that the Veteran's right hip disorder initially manifested in, or is otherwise related to, his active service,  The first diagnostic impression of right hip disorder in the evidence of record occurred in 2013, 44 years after the Veteran's active service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered as evidence against a claim of entitlement to service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed Cir 2000) (noting that the trier of fact should consider evidence of a prolonged period without medical complaint along with all the relevant facts and available evidence).  In addition to the passage of time between the Veteran's active service and the VA radiological findings in 2013, there is no competent evidence or opinion suggesting there exists a medical nexus between the Veteran's current right hip disorder and his active service

The preponderance of evidence is against the Veteran's claim and there is no doubt to be resolved.  See 38 U.S.C. § 5.107(b) (2012);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



2.  Left Hip Disorder

Inasmuch as both the evidence and the analysis of the Veteran's claim for service connection for a left hip disorder, to include as secondary to DDD of the lumbar spine, repeat the evidence and analysis discussed above, the Board incorporates that evidence and analysis here.  Therefore, the Board limits its inquiry as to the Veteran's left hip disorder to evidence and analysis that differs from that of the Veteran's right hip disorder.

In April 2012, Dr. J. F. noted that the Veteran reported left hip pain for months.  However, he provided the same diagnostic impression as that of the right hip-mild degenerative changes.

In December 2013, Dr. A. E. opined that internal and external rotation evoked slight pain in the Veteran's left hip.  He also reported that there was a possibility of left hip arthritis upon physical examination; however, he did not provide a diagnostic impression of such.

In the December 2015 Addendum Opinion, the VA examiner acknowledged Dr. A. E.'s notation as to the possibility of left hip arthritis upon physical examination.

Otherwise the evidence of record duplicates that of the Veteran's right hip disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for a left hip disorder is not warranted.

For the same reasons analyzed above for right hip disorder, the Board finds that the preponderance of evidence is against the Veteran's claim and there is no doubt to be resolved.  See 38 U.S.C. § 5.107(b) (2012);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



3.  Right Knee Disorder

Inasmuch as the evidence and analysis above applies to the Veteran's claim for service connection for a right knee disorder, to include as secondary to DDD of the lumbar spine, the Board incorporates that evidence and analysis here.

A review of the Veteran's STRs reveals that a radiographic report of July 1968 includes a diagnostic impression of a normal right knee.

The December 2010 VA clinician reported that the Veteran experienced bilateral knee symptoms of pain, stiffness, and swelling.  The Veteran indicated that the precipitating and alleviating factors for these symptoms included lifting; kneeling squatting; or remaining in one position for a prolonged period.  The Veteran also indicated that he used a cane because of knee pain.  The examiner opined that muscle strength was normal; however, the Veteran experienced pain on active motion and pain on motion after at least three repetitions of range of motion. 

A review of 2010 and 2011 VA treatment records reveals that clinicians provided frequent notations of knee arthralgia as an on-going concern.

In December 2012, Dr. J. F. provided a diagnostic impression of tricompartmental arthritis, greater on the right.  Dr. J. F. derived this impression from x-ray imaging from three views of the Veteran's bilateral knees.

At the April 2013 VA examination, the clinician provided opinions as to the Veterans knees which replicated her opinions as to the Veteran's hips.  Specifically, she opined the Veteran's knee disorders are less likely than not proximately due to or the result of the Veteran's service-connected disabilities.  She used the same rationale in support of her opinion as she used for the Veteran's hip disorders.

In August 2013, Dr. D. specifically mentioned that the Veteran's deteriorating walk affected his knees.

In December 2013, Dr. A.E. opined that Patrick's test at 60 degrees induced pain on the left but not distal to the knee.

In the January 2015 Addendum, the VA examiner concurred with the April 2013 VA clinician's opinion as to the Veteran's knee disorders being less likely than not proximately due to or the result of the Veteran's service-connected disabilities.  This examiner further opined that the Veteran's private physician had not rendered an opinion regarding the causation of the Veteran's knee disorders, including as secondary to the Veteran's service-connected DDD of the lumbar spine.

Upon review of the claims file and telephone interview with the Veteran, the February 2016 VA examiner opined that the Veteran had current bilateral osteoarthritis of the knees, including baker's cyst which is attuned and part of the aging process.  The bilateral knee arthritis was not manifest in service; and, according to the examiner, is not causally or etiologically related to or aggravated by the Veteran's military service.  As to secondary service connection, this examiner opined that the Veteran's current knee disorders are less likely than not proximately due to or the result of the Veteran's service-connected disabilities (to include DDD of the lumbar spine).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for a right knee disorder is not warranted.

In reaching this conclusion, the Board has carefully considered the Veteran's (and other lay assertions) in the evidence or record.  The Board acknowledges that, as a lay witness, the Veteran is competent to report his medical history and symptomatology.  See Layno, supra.  Clearly, the Veteran is competent to report the onset of knee discomfort.  The Board finds that the Veteran's lay accounts are credible and probative.  Nevertheless, determining the potential causes of a right knee disorder, to include as secondary to DDD of the lumbar spine is beyond the scope of lay observation.  See id.  Thus, a determination as to the etiology of the Veteran's right knee disorder is not susceptible of lay opinion and requires highly specialized training.  See Jandreau, supra;  Layno, supra.  The Board again notes that there are no exceptions to the Court's Jandreau doctrine. 

With respect to establishing service connection on a secondary basis, the weight of evidence is against a finding that the Veteran's right knee disorder was caused by, or aggravated by his service-connected DDD of the lumbar spine.  In this respect, VA medical professionals opined that the Veteran's right knee disorder was not caused by or aggravated by his service connected DDD of the lumbar spine in April 2013, January 2015, and February 2016.  All three of these VA medical professionals considered the medical evidence of record, lay accounts, and findings derived from physical examination, providing thorough evidence-based rationales for the etiological conclusions reached.  The Board assigns great probative value to these medical professionals findings, and hence service connection on a secondary basis.

Here, the weight of evidence of record is also against finding that the Veteran's right knee disorder initially manifested in, or is otherwise related to, his active service,  The first diagnostic impression of right hip disorder in the evidence of record occurred in 2010, 41 years after the Veteran's active service.  The Board again notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered as evidence against a claim of entitlement to service connection.  See Maxon, supra.  In addition to the passage of time between the Veteran's active service and the VA findings in 2010, there is no competent evidence or opinion suggesting there exists a medical nexus between the Veteran's current right knee disorder and his active service

The preponderance of evidence is against the Veteran's claim and there is no doubt to be resolved.  See 38 U.S.C. § 5.107(b) (2012);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




4.  Left Knee Disorder

The Board notes that the evidence and the analysis of the Veteran's claim for service connection for left knee disorder, to include as secondary to DDD of the lumbar spine, are identical to the evidence and the analysis applicable to the Veteran's claim for service for right knee to include as secondary to DDD of the lumbar spine.

Therefore, the Board finds that the preponderance of evidence is against the Veteran's claim and there is no doubt to be resolved.  See 38 U.S.C. § 5.107(b) (2012);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

TDIU Due to Service-Connected Disabilities

The Veteran contends to that he is entitled to a TDIU due to his service-connected disabilities.

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C. § 1155 (2012);  38 C.F.R. §§ 3.340, 3.341, 4.16.(2017).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017);  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad, supra;  VAOPGCPREC 75-91 (Dec. 27, 1991) 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) (2017), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  Subjective criteria, set forth at 38 C.F.R. § 4.16(a) (2017, provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent. 3 8 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b) (2017).

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2017).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a) (2017).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16(b) (2017).  The rating board did not refer this case for extra-schedular consideration.

The issue then is whether the veteran's service connected disability precludes him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Additionally, marginal employment shall not be considered substantially gainful employment. 38 C.F.R. §4.16(a) (2017).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be held to exist on a facts found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but is not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

At the time of the Veteran's claim for a TDIU in May 2010, he had two service-connected disabilities: posttraumatic stress disorder (PTSD), rated at 50 percent disabling, effective August 13, 2009; and lumbosacral strain, rated at 40 percent disabling, effective December 12, 2002.  Therefore, the Veteran met the schedular criteria for a TDIU on August 13. 2009.

As an initial matter, the Board notes that the Veteran's representation, in her March 2018 IHP, contended that the RO's request for an opinion and Social Work and Industrial Survey muddled the "meaning" of the Survey itself.  Specifically, she wrote that the request, which was performed pursuant to the Board's October 2015 Remand, "suggests that [a] Social [Work] and Industrial Survey is a type of diagnosis [, which is] not located in the DSM-5."  See March 20, 2018 IHP, p. 2.  

The Board requested an examination by a social worker or appropriate personnel to assess the medical, education, employment history, day to day functioning, and social and industrial capacity.  At that time, VA no longer had staff members individually tasked to perform "social and industrial surveys."  Rather, the RO obtained mental health and orthopedic examinations that accomplished the same function and provided the assessments and opinions necessary to decide the claim.

As discussed below, the Board has scrutinized findings in the March 2016 examination reports and has found it be a thorough and well-reasoned report, with opinions that address the totality of the Veteran's service-connected disabilities and their respective impacts as to the Veteran following substantially gainful employment.  While PTSD is essential to the examiner's findings, it is not the only service-connected disability evaluated.   The Board further notes that it is commonplace for RO's to request multiple VA evaluations, that are responsive to Board Remand directives, in a single request.  Furthermore, as is demonstrated by the VA examination reports in this claims file itself, responsive VA documents are often associated with the claims file as a single, very long document which contains multiple, discrete examinations, evaluations, and-as is the case here-accomplishes the objective of a Social Work and Industrial Survey.  Therefore, the Board does not concur with the representative's contention.

In the Veteran's November 2011 Notice of Disagreement (NOD), he stated that he was currently employed as a substitute teacher, adding that he was working enough to meet his financial needs.  He further wrote that this work helped him get out of the house, but he struggled most of the time while working.  His service-connected lumbar spine disorder affected his ability to sit or stand for extended periods of time.  Furthermore, his service-connected PTSD, according to his account, prevents him from securing full-time teaching positions because of the possibility of emotional outbursts in the classroom.  In a subsequent statement of February 2013, the Veteran repeated his earlier contentions and indicated that his legs and hips, along with his service-connected disabilities, prevented him from using staircases and climbing hills, noting that most schools are not fully equipped for disabled persons.  He could no longer coach football; and his PTSD disturbed his sleeping to the extent that he could not maintain an 8 hour workday.

In March 2016, the Veteran was afforded an examination that accomplished the objectives of a social and industrial survey.  The examiner reviewed the claims file, considered the Veteran's accounts of his employment and medical histories, and conducted the requisite interview and evaluation.  The examiner reported that the Veteran maintained full cooperation with the evaluation, expressing an attitude of openness and congeniality.  The examiner indicated that the Veteran was working at an occupation that was below his training and educational level.  There was no evidence that the Veteran's pre-traumatic level of performance was above his post-traumatic level of performance.  As to evidence that service-connected disabilities impacted the Veteran's decision to retire, the examiner noted that the Veteran stated that mood, motivation and feelings of detachment made it difficult to get motivated.

Opining as to the effect of the Veteran's disabilities impact on employed, the examiner opined that the Veteran will likely have some difficulty with efficiency and productivity, adding that the symptomatology of his PTSD put him at risk for absences and difficulty managing stress.  Nevertheless, the examiner did not indicate that the Veteran's service-connected disabilities precluded him from engaging in substantially gainful employment altogether.  The examination focalized on the profession of teaching in an open environment, interacting with students, colleagues, and administrators on a regular basis.

A review of the pertinent evidence of record fails to show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See Gonzales v. West, 218 F.3d 1378, 1380-81 Fed. Cir. 2000) (Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.);  Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (The law requires only that the Board discuss its reasons for rejecting evidence favorable to him.).

The Veteran worked and retired from full-time employment as a teacher.  At the time of his NOD, he was teaching on a substitute basis.  The Veteran himself opined that he was unable to teach full-time because of physical limitations-traversing stairs and hills and prolonged sitting and standing-and psychological limitations-the possibility of classroom outbursts.  Other limitations, according to the Veteran, included an inability to coach the football team.  The Veteran holds a bachelor's degree in business and education and a master's degree in education.  The Veteran's subject expertise in multifaceted, extending to government, United States history, and reading. Moreover, he spent 28 years in the employ of a multinational automobile manufacturing corporation, retiring in an "early out" provision in 1994.  Although his disabilities would impair work requiring mobility, his level of industrial experience and degree in business would be consistent with work in planning and scheduling projects and ordering materials.  The Veteran's education experience is compatible with on-line teaching without in-person student contact.  The Veteran did not indicate that he was incapable of driving a personal vehicle or using a computer or telephone.  
 
While the Veteran met the statutory requirements for a TDIU on August 13, 2009, the evidence of record, taken as a whole, does not show that "the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad, supra. 

In consideration of the evidence of record, the Board finds that the Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.  The Veteran has a bachelor's and master's degree.  He has worked for a large corporation, taught school, and has subject expertise in three fields.  Moreover, as noted above, the examiner who conducted the VA examinations did not indicate that the Veteran's service-connected disabilities precluded him from engaging in substantially gainful employment altogether.  The Veteran, according to this examiner, had an overall positive attitude towards employment, as evinced by an attitude of openness and congeniality.  Although certain occupations requiring extended periods of work in open environments, interacting with students, colleagues, and administrators on a regular basis or occupations requiring strenuous physical activity and extended periods of standing and sitting may be precluded, the evidence of record does not show that the Veteran is incapable of sedentary and light duty employment, such as individualized tutoring, on-line teaching, or consulting.  The VA assessment was based upon review of the claims file, review of the Veteran's medical history, consideration the Veteran's subjective impressions, and a detailed evaluation of the Veteran's educational and employment history.  The Board finds the examiner's findings to carry great probative weight.  See Nieves v. Peake, 22 Vet. App. 295, 304 (2004). 








	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for right hip disorder, to include as secondary to service-connected degenerative disc disease of the lumbar spine, is denied.

Service connection for left hip disorder, to include as secondary to service-connected degenerative disc disease of the lumbar spine, is denied.

Service connection for right knee disorder, to include as secondary to service-connected degenerative disc disease of the lumbar spine, is denied.

Service connection for left knee disorder, to include as secondary to service-connected degenerative disc disease of the lumbar spine, is denied.

Entitlement to a total disability rating indicating unemployability is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


